              Case 2:20-cv-01018-RAJ Document 51 Filed 03/05/21 Page 1 of 2




 1
                                                               The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7

 8

 9

10

11                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON
12                                   AT SEATTLE

13

14    STUDIO 010, INC. dba EQUADOSE,
                                                   Civil Action No. 2:20-cv-01018-RAJ
15                         Plaintiff,              ORDER
             v.
16

17    DIGITAL CASHFLOW LLC dba HEAR
      CLEARLY; and CHRISTOPHER
18    ACKERMAN, an individual,
19
                           Defendants.
20

21

22         The Court held a hearing on March 5, 2021, on Defendants’ Attorneys’ Motions to

23   Withdraw, Dkt. ## 40, 42. The Court hereby reserves ruling on the motions to withdraw.

24   The Court orders Defendants’ motion to dismiss, Dkt. # 31, is stricken without prejudice

25   and may be re-noted. The parties are directed to meet and confer on issues raised in the

26   hearing, including discovery, an amended complaint adding parties or rectifying issues


     ORDER - 1
              Case 2:20-cv-01018-RAJ Document 51 Filed 03/05/21 Page 2 of 2




 1   raised, or resolution of the case. A status hearing is scheduled for March 26, 2021 at
 2   12:15 p.m. If resolution is reached, parties should file a joint stipulation with the court.
 3

 4          DATED this 5th day of March, 2021.
 5

 6
                                                       A
                                                       The Honorable Richard A. Jones
                                                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER - 2
